Citation Nr: 0218697	
Decision Date: 12/24/02    Archive Date: 01/07/03

DOCKET NO.  02-03 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to assignment of a higher disability rating 
for service-connected right tibia and fibula fracture with 
post-traumatic arthritis, right ankle, currently rated as 
20 percent disabling.

ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty during World War II.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 
2001, a statement of the case was issued in March 2002, 
and a substantive appeal was received in April 2002.  The 
veteran testified at a personal hearing in April 2002. 

In July 2002, the RO issued a statement of the case on the 
issue of entitlement to service connection for 
hypertensive cardiovascular disease.  It does not appear 
from the record that a substantive appeal has been 
received as to this issue, and the hypertensive 
cardiovascular disease issue is therefore not in appellate 
status at this time.  38 U.S.C.A. § 7105 (West 1991). 


FINDING OF FACT

The veteran's service-connected disability, described for 
rating purposes as fracture of the right tibia and fibula 
with post-traumatic arthritis, right ankle, is manifested 
by objective evidence of shortening of right lower 
extremity by one inch, right leg limp, right ankle joint 
pain while walking, non-pitting edema over the right leg, 
and functional limitation on standing and walking 
resulting in marked ankle disability.  


CONCLUSION OF LAW

The criteria for entitlement to assignment of a disability 
rating of 30 percent for fracture of right tibia and 
fibula with post-traumatic arthritis have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.47, 4.40, 4.45, 4.58, 4.59, 4.71(a), 
Diagnostic Code 5262 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)) (2002).  The 
intended effect of the new regulation is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary 
of Veterans Affairs to do otherwise and the Secretary has 
done so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement 
to service connection.  The July 2002 statement of case 
and supplemental statement of case inform the veteran of 
the information and evidence necessary to warrant 
entitlement to the benefit sought and advised him of the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board therefore finds that the notice requirements of the 
new law and regulation have been met.

Furthermore, the Board finds that there has been 
substantial compliance with the assistance provisions set 
forth in the new law and regulation.  The record includes 
service medical records, private medical records and VA 
medical records.  As the record shows that the veteran has 
been afforded multiple VA examinations in connection with 
his claim, the requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  Moreover, no additional pertinent evidence 
has been identified by the veteran as relevant to this 
issue.  Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with the 
claim.

The Board has reviewed the facts of this case in light of 
the VCAA and the new VCAA regulations.  As discussed 
above, VA has made all reasonable efforts to assist the 
veteran in the development of the claim and has notified 
him of the information and evidence necessary to 
substantiate the claim.  Consequently, this issue need not 
be referred to the veteran or his representative for 
further argument as the Board's consideration of the new 
law and new regulations in the first instance does not 
prejudice the claimant.  See generally Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Analysis

The December 1949 rating decision granted service 
connection for fracture of the right tibia and fibula and 
assigned a ten percent rating effective July 1946.  The 
January 2001 rating decision continued the ten percent 
rating for the same disability.  In July 2001, during the 
course of the appeal, the RO issued a partial grant of 
benefits and assigned a twenty percent rating for fracture 
of the right tibia and fibula with post-traumatic 
arthritis, right ankle, effective from the date of the 
claim.  The present appeal involves the veteran's claim 
that the severity of his service-connected fracture of the 
right tibia and fibula with post-traumatic arthritis, 
right ankle, warrants a higher disability rating.

Disability evaluations are determined by the application 
of the Schedule for Rating Disabilities, which assigns 
ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The veteran's service-connected fracture of the right 
tibia and fibula with post-traumatic arthritis has been 
rated by the RO under the provisions of Diagnostic Codes 
5262 and 5271.  Diagnostic Code 5262 provides that 
malunion of the tibia and fibula with moderate knee or 
ankle disability will be rated at 20 percent; and malunion 
with marked knee or ankle disability will be rated at 30 
percent.  A 40 percent rating is warranted where there is 
nonunion with loose motion requiring a brace.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.  Diagnostic Code 5271 
provides that a 10 percent rating is warranted for 
moderate impairment of ankle motion and a 20 percent 
rating is warranted for marked impairment of ankle motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional 
loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion 
measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Further, 38 C.F.R. § 4.45 provides that consideration also 
be given to weakened movement, excess fatigability and 
incoordination.  Moreover, 38 C.F.R. § 4.59 provides for 
evaluation of arthritis based on limitation of motion due 
to pain.  

Turning to the record, service medical records show that 
the veteran fractured his right tibia and fibula while in 
service in November 1945.  The veteran underwent three VA 
examinations in 2000, 2001, and 2002.  The 2000 
examination showed dorsiflexion in right ankle to 10 
degrees and plantar flexion to 45 degrees.  Range of 
motion of the knee was normal and there was no evidence of 
pain on motion of joint, edema, instability, weakness or 
tenderness.  The veteran's gait was noted as normal but 
slow.  

The 2001 VA examination noted that the veteran complained 
of pain and stiffness and that he described his flare-ups 
as rendering him barely able to walk.  The examiner noted 
a slight limp on the right side and a shortening of the 
right leg by one inch.  The examiner also noted pain in 
the right hip and the right ankle upon walking.  The 
examiner noted that during flare-ups pain has a major 
functional impact on the veteran.  Specifically, pain 
during flare-ups causes functional limitation on standing, 
walking, climbing stairs and weight-bearing on his right 
ankle.  The examiner noted pain on the right ankle at 
dorsiflexion.  On flare-ups, the veteran had right ankle 
dorsiflexion to 10 degrees and plantar flexion to 30 
degrees .  The examiner also noted some pain in right knee 
and slight limitation of flexion.

The veteran underwent a subsequent VA examination in May 
2002.  During this examination, the veteran complained of 
pain, stiffness and swelling in the right leg.  He also 
complained of almost daily flare-ups caused by walking, 
climbing stairs or any other weight-bearing activity.  He 
said his condition limits his walking, makes climbing 
stairs difficult and prevents him from standing for long 
periods.  The physician's objective findings included 
shortening of the right leg by one inch; limp in the right 
leg, functional limitation on standing and walking, pain 
when walking over right ankle joint, non-pitting edema 
over right leg, and osteoarthritis in right ankle with 
post-traumatic component.  The examiner noted that no 
ankylosis was present. The physician did not address the 
existence of any malunion, nonunion, loose motion or false 
joint.  Dorsiflexion and plantar flexion of the right 
ankle were both limited to 10 degrees during flare-ups.  
The right knee flexion during flare-ups was limited to 110 
degrees. 

Although the appeal initially arose from the RO's denial 
of a rating in excess of 10 percent, during the course of 
the veteran's appeal the RO effected a partial grant of 
benefits and increased the rating to twenty percent under 
Diagnostic Codes 5262 and 5271 for malunion of the tibia 
and fibula with moderate knee and ankle disability and 
marked limitation of ankle mobility.  The veteran contends 
in his appeal that his current disability warrants a 
higher disability rating.  After reviewing the totality of 
the evidence, the Board finds that the veteran's resulting 
ankle disability more nearly approximates marked 
disability so as to warrant a 30 percent rating under Code 
5262.  38 C.F.R. § 4.7.

Specifically, the evidence shows shortening of the right 
leg by one inch with a limp along with functional 
limitation on standing and walking.  The veteran also 
complains of  pain over the right ankle joint when 
walking.  There is clinical evidence of non-pitting edema 
over right leg and osteoarthritis in right ankle with 
post-traumatic component.  Dorsiflexion and plantar 
flexion of the right ankle are both limited to 10 degrees 
during flare-ups, which occur almost daily.  The right 
knee flexion during flare-ups is limited to 110 degrees.  
The Board believes that the demonstrated symptomatology, 
when viewed in light of 38 C.F.R. §§ 4.40, 4.45, 4.45 and 
provisions regarding additional functional loss, can be 
considered marked in degree.  Given the fact that the 
veteran's complaints have been consistent during the 
course of the appeal, the Board further finds that the 30 
percent rating should encompass the entire period 
contemplated by this appeal; that is, from September 11, 
2000.  

However, the preponderance of the evidence is against a 
finding that the criteria for a rating in excess of 30 
percent have been met at this time.  While the veteran 
uses a cane, the medical evidence does not show that a 
brace is required due to loose motion. 

In sum, the Board finds that the evidence supports an 
increase in disability rating at this time.  The potential 
application of various provisions of Title 38 of the Code 
of Federal Regulations has also been considered but the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent 
periods of hospitalization.  In the absence of such 
factors, the Board finds that criteria for submissions for 
assignment of the extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218 (1995).


ORDER

Entitlement to a 30 percent rating for malunion of right 
tibia and fibula with marked knee and ankle disability is 
warranted.  The appeal is granted to this extent, subject 
to the laws and regulations governing the payment of 
monetary awards.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

